Citation Nr: 0516074	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-09 977	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to October 
1968.  

This appeal arose initially from an August 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  By decision in January 2004, the 
Board denied the veteran's claim of service connection for a 
respiratory disorder.  The veteran then appealed to the U.S. 
Court of Appeals for Veterans Claims.

While the case was pending in the Court, the veteran's 
attorney in the litigation advised the Court of the death of 
the veteran.  By order of March 2005, the Court vacated the 
January 2004 decision of the Board, and dismissed the 
judicial appeal.


FINDINGS OF FACT

1.  The claims file contains a certificate of death showing 
that the veteran, who was the appellant in this matter, died 
in January 2005. 

2.  The death of the veteran during the pendency of his 
appeal renders this case moot.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).  The Board notes that, by rating action in 
March 2005, the RO granted a claim for service connection for 
the cause of the veteran's death.


ORDER

The appeal is dismissed.




___________________________
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


